Citation Nr: 1446909	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a back disorder, to include thoracic sprain with arthritis of the thoracolumbar spine.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1972 to August 1974.  

The matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the RO.  

In October 2010 the Veteran testified at a hearing conducted at the RO by the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board remanded this matter in April 2011 and November 2013 for additional development of the record.  All indicated development has been completed and the case is ready to be decided on the merits.  


FINDING OF FACT

The currently demonstrated thoracic sprain with arthritis of the thoracolumbar spine is shown as likely as not to have had its clinical following an injury sustained during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by thoracic sprain with arthritis of the thoracolumbar spine is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current back disorder is due to an injury he sustained during service.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Here, the Veteran has been diagnosed with thoracic strain and arthritis of the thoracolumbar spine.   

His service treatment records contained a notation that he complained of back pain 10 days after he was hit with a mop in the back.  In addition, in April 1974, he complained of back pain and a cyst on his tail bone.  

The Veteran testified in October 2010 that he injured his back during service when he was transferring gallons of beans from a truck to the mess hall.  He further testified that he was put on a limited profile for his back after the injury.  

The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as pain and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

At issue is whether the Veteran's current low back disorder is related to his in-service low back injuries.  

A VA mental health treatment record from October 2006 contained a medical history that included a back injury while he was in service.  

The Veteran was afforded a VA examination in August 2007 and reported that he sprained his back in "1994" when he was lifting, loading, and unloading a truck.  An X-ray examination report showed minimal arthritis.  The examiner rendered a diagnosis of thoracic strain.  

The Board notes that the Veteran subsequently testified, in October 2010, that he did not injure his back in 1994, but actually injured his back in 1974.  He indicated that he believed that the examiner made a mistake.     

In October 2010, the Veteran's private physician submitted a statement and reported that the Veteran was seen at his office in the 1997 for chronic thoracic sprain/strain and subsequent degenerative disc disease, degenerative joint disease, and osteoarthritis.  The physician further reported that the back disabilities were sequelae from his in-service injuries.  

The Veteran was afforded a VA examination in September 2011 and reported that he injured his back during service when he was unloading a truck.  

The examiner opined that, in light of the physically stressful occupations that the Veteran had since discharge in 1974 and normal aging, it was less likely as not that the claimed thoracic spine disability reported by the Veteran was related to his military service.  

The examiner noted that the Veteran had worked as a laborer at a steel mill, as a semi-truck driver, and in remodeling homes after separation.  The examiner also addressed a mental health treatment record wherein the medial provider stated that the Veteran's self-report of symptoms could not be taken at face value.  

The Board has also considered the Veteran's lay statements and his buddy statement that described how the Veteran injured his back unloading the truck during service and had experienced continued flare-ups of back pain thereafter. 

In this case, there is competent, credible lay evidence that the Veteran injured his back during service and experienced chronic pain thereafter.  

The Veteran's lay statement are also corroborated by treatment records from October 2006 that the Veteran had a history of a back injury dating from service and the private physician's statement that the Veteran was treated in the 1990's for residuals of his in-service back injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").  

While the opinion of the VA examiner is against the claim, the Board finds it to be of limited probative value to the extent that the examiner did not fully assess the Veteran's credible complaints and other medical evidence of continued back pain since service.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current back disorder as likely as not had its onset due to an injury sustained during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for thoracic sprain with arthritis of the thoracolumbar spine is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


